Order modified by providing, in lieu of the provision for alimony contained in said order, that the defendant pay to the plaintiff as and for the support and maintenance of the plaintiff, within ten days from service of order with notice of entry thereof on the attorney for the defendant, a sum equal to forty dollars a week from August 6, 1927, and forty dollars weeldy thereafter during the pendency of this action; and as so modified affirmed, without costs. No opinion. Present — Dowling, P. J., Merrell, Finch, McAvoy and Martin, JJ.